Citation Nr: 0002982	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-02 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite, to include a right great toe amputation.

2.  Entitlement to service connection for Buerger's disease, 
with right great toe amputation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active military duty from March 1954 to March 
1957.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Jackson, 
Mississippi (hereinafter RO).


FINDINGS OF FACT

1.  There is no competent medical evidence showing a nexus 
between any current findings of frostbite residuals, to 
include a right great toe amputation, and service.

2.  There is no medical evidence showing a nexus between 
Buerger's disease with a right great toe amputation and 
service.


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of frostbite, to include a right great toe amputation, and 
Buerger's disease with a right great toe amputation are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The veteran contends that he sustained a cold injury in 
service that resulted in the amputation of his right great 
toe years later.  The service medical records are entirely 
negative for any complaint or findings of a right great toe 
disorder, any treatment for cold exposure, to include 
frostbite, or Buerger's disease.  His service separation 
examination conducted in February 1957, showed no 
abnormalities of the musculoskeletal system, to include the 
right great toe, and there were no findings of a 
cardiovascular disorder, to include Buerger's disease.  The 
veteran's physical profile for the lower extremities showed a 
high level of fitness.  

Subsequent to service discharge, private medical records 
reveal that the veteran was hospitalized in 1963 for 
recurrent, superficial thrombophlebitis of the right lower 
extremity.  Between 1963 and 1971, the veteran continued to 
experience recurrent phlebitis of both lower extremities.  In 
March 1971, the veteran was admitted with findings of an 
ischemic right great toe and obliterated pulses from the 
popliteal fossa on down.  Popliteal pulsation was present.  
The veteran underwent an arteriogram that revealed total 
obliteration of the runoff of the popliteal artery and was 
classified as having arteriosclerosis obliterans.  He was 
also classified as having Buerger's disease.  The veteran 
also underwent a sympathectomy of the right side which 
relieved ischemic pain except for discomfort of the right 
great toe.  The right great toenail was removed and a 
subungual infection was drained.  Thereafter, gangrene of the 
great right toe was diagnosed and the veteran's right great 
toe was amputated.  The pathology report found a gangrenous 
toe with vessel showing extensive thromboangiitis consistent 
with Buerger's disease.  The diagnosis was gangrene of the 
right great toe, secondary to Buerger's disease.  

In a report dated in 1980, J. Rosensweig, M.D., gave a 
history of pain radiating down the medial aspect of the right 
thigh and severe pain over the dorsum of the distal foot 
radiating from the great right toe amputation site.  Studies 
conducted by Dr. Rosensweig failed to indicate significant 
occlusive arterial disease, but did shown a reduced blood 
flow in the toes, noted as probably due to vasospasm.  Venous 
studies demonstrated impaired venous emptying, bilaterally, 
worse on the left.  A possible neuroma formation on the 
amputation site was also found.  

An additional statement was received from Dr. Rosensweig 
dated in July 1997.  Dr. Rosensweig stated that the diagnosis 
of Buerger's disease is seldom made today as it is a "grab 
bag diagnosis to explain inflammatory arteritis involving 
smaller arteries, eventuating in obliteration and 
periarterial inflammatory reaction."  Dr. Rosensweig noted 
that thromboangiitis obliterans, Buerger's disease, is 
described as a progressive condition associated with multiple 
recurrences and involvement of most of the digits.  Dr. 
Rosensweig stated that the veteran had no recurrences, no 
evidence of proximal extension of his condition, no evidence 
of collagen vascular disorder, and no evidence of peripheral 
arteriosclerosis.  Dr. Rosensweig noted that although the 
pathology report indicated extensive thromboangiitis 
consistent with Buerger's disease, similar histologic 
findings are observed in cases of frostbite injury.  Dr. 
Rosensweig found that the veteran's history of frostbite 
injury was compatible with his subsequent "medical 
problems."  He concluded that

I suspect that [the veteran] suffered 
first and second degree frostbite which 
fortunately proceeded to uneventful 
healing.  However, it left him with 
digital arterial obliteration and 
arteriospasm.  The right great toe was 
obviously more seriously affected.  
However the other toes also shown 
evidence of diminished perfusion.  His 
frostbite injury also caused a pain 
syndrome and an increased propensity for 
thrombophlebitis.

A VA examination conducted in October 1998, gave a history of 
cold exposure in 1954, at a mountain base camp in Japan.  It 
was noted that the feet became swollen and blistered and 
medication was applied to the toes.  On examination, it was 
noted that the right great toe was amputated.  Weakness of 
the toes was reported.  Peripheral pulses were full, and 
there was evidence of vascular insufficiency.  The diagnoses 
included Raynaud's phenomenon, status post sympathectomy; 
right great toe amputation; arthritis in ankles and toes; 
hypertrophic nails; atrophy of the metatarsophalangeal and 
interphalangeal joints, skin thickening and thinning; and 
causalgia.  The diagnoses were related to a cold injury.

The veteran's sister submitted a statement dated in August 
1997, that the veteran wrote her while he was in service that 
his feet became "frost bitten" during winter training.  The 
Board has also reviewed that documentation as to the weather 
conditions at the time the veteran attended winter training 
in California in 1954.  The veteran testified at his personal 
hearing before the RO in August 1997, and before the Board in 
November 1999, that while in service he was exposed to the 
cold during winter training in California.  He testified that 
thereafter he was treated for blisters on his feet.  The 
Board finds the veteran's testimony credible as to his 
experiences during winter training in service.  See Robinette 
v. Brown, 8 Vet. App. 69, 75 (1995) (For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed).  
However, the veteran is advised that where the determinative 
issues involve questions of medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, 1 
Vet. App. at 81.  Laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit, 
5 Vet. App. at 95; Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); see also King v. Brown, 5 Vet. App. 19, 21 (1993) 
(evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion).  
Accordingly, the veteran is competent to testify as to his 
experiences in service, but is not competent to provide a 
medical nexus between his current disabilities, to include 
the amputation of his right great toe, and those experiences.  
Hence, the veteran's statements alone are an insufficient 
basis on which to establish a well-grounded claim for service 
connection.

Additionally, the Board notes that the report from Dr. 
Rosensweig in 1997 and the VA examination report in 1998 
stated that the veteran's records, to include his service 
medical records and post service medical records had been 
reviewed.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
Nevertheless, the Board finds that any conclusion that the 
veteran's amputation of the right great toe or any other 
findings were related to a cold injury incurred in service 
has no probative value, as there is no evidence in the record 
that the veteran incurred a cold injury in service, other 
than his own statements.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) ("[medical] opinion based upon an inaccurate 
factual premise has no probative value"); Black v. Brown, 5 
Vet. App. 177 (1993) (the United States Court of Appeals for 
Veterans Claims (hereinafter Court) determined that medical 
evidence was inadequate where medical opinions were general 
conclusions based on history furnished by appellant and on 
unsupported clinical evidence); Swann v. Brown, 5 Vet. App. 
229 (1993) (Board not bound to accept opinions of two doctors 
who made diagnoses of post-traumatic stress disorder almost 
20 years following appellant's separation from service and 
who necessarily relied on history as related by appellant.  
"Their diagnoses can be no better than the facts alleged by 
appellant."). 

The veteran's service medical records are negative for any 
evidence of frostbite or Buerger's disease while in service.  
Additionally, there is no competent medical evidence showing 
a nexus between the veteran's current disabilities, to 
include a right great toe amputation, and service.  
Accordingly, service connection for residuals of frostbite, 
to include a right great toe amputation, and Buerger's 
disease with a right great toe amputation is not warranted.

The veteran contends that those records documenting a cold 
injury are missing from his service medical records.  To 
illustrate this point, he notes that he also incurred an 
injury to his nose for which he required stitches.  The 
records indicating the injury to the veteran's nose are not 
of record, but the scar on his nose was noted on his service 
separation examination.  In a recent decision, the United 
States Court of Appeals for the Federal Circuit (hereinafter 
Federal Circuit) held that "a single request for pertinent 
[service medical records] specifically requested by the 
claimant and not obtained by the RO does not fulfill the duty 
to assist."  Hayre v. West, 188 F.3d 1327 (Fed Cir. 1999).  
In formulating this rule, the Federal Circuit noted that VA 
has substantively defined its obligation to obtain service 
medical records in its VA Adjudication Procedural Manual M21-
1.  Id.  In that regard, the Federal Circuit indicated that 
the M21-1 requires that when missing records are required for 
adjudication of a case, a supplemental request should be 
prepared.  Although based on the evidence currently of record 
the claims in the current appeal are not well grounded, the 
Court held that a remand for records that are in possession 
of the government is warranted when those records could be 
determinative of a claim, regardless of whether or not it is 
well grounded.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  In this regard, the Board notes that the RO 
requested the veteran's service medical records and clinical 
records from the National Personnel Records Center in 1996 
and 1999, as well as the veteran's personnel records in 1997.  
The veteran was notified that these records failed to confirm 
the inservice incurrence of the disabilities now claimed on 
appeal.  He was further notified that the final 
responsibility for submission of evidence supporting the 
claim was his own.  Additionally, in accordance with Hayre, 
the veteran was provided copies of all service medical 
records obtained and was also given the opportunity to 
respond, by independently attempting to obtain service 
medical records, and/or submitting alternative evidence.  
Accordingly, the Board finds that the limited duty to assist 
under 38 U.S.C.A. § 5103(a) (West 1991) has been met.


ORDER

The claims of entitlement to service connection for residuals 
of frostbite, to include a right great toe amputation, and 
Buerger's disease with a right great toe amputation are 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

